

Exhibit 10.1
 
FIRST AMENDED AND RESTATED
ENGLOBAL CORPORATION
 
INCENTIVE BONUS PLAN
 
SECTION I
PURPOSE
 
ENGlobal Corporation, a Nevada corporation (the “Corporation”), adopted an
Incentive Bonus Plan effective as of July 1, 2009, to promote and advance the
interests of the Corporation and its stockholders by enabling the Corporation
and its Affiliates to attract, retain and reward certain valued employees (the
“Participants”).  The Corporation hereby adopts this First Amended and Restated
Incentive Bonus Plan (this "Plan"), effective as of January 1, 2010, in order,
among other matters, to provide more flexibility to the Corporation in the
design of bonuses granted under this Plan.
 
SECTION II
DEFINITIONS
 
Capitalized terms in this Plan shall have the following meanings:
 
1.           “Achievement Percentages” means (i) the Threshold Percentage, the
Target Percentage and the High Performance Percentage; or (ii) any other
percentage measure by which the amount of a Bonus may be determined.
 
2.           “Affiliate” means any company controlled by, controlling or under
common control with the Corporation.
 
3.           “Base Salary” means 50% of the Participant’s annual salary at the
beginning of the Performance Period without inclusion of earn-outs, bonuses
granted outside of this Plan, stock options or other equity incentives, or any
other forms of compensation.
 
4.           “Bonus” means an amount awarded to an individual Participant and
payable by the Corporation, subject to the terms and conditions of this Plan.
 
5.           “Bonus Measures” means (i) the Metrics Hurdles and Metrics
Weighting applicable to any particular Participant or group of Participants; or
(ii) any other measures established in accordance with the terms of this Plan.
 
6.           “Bonus Calculation Statement” means the information provided in
writing to any Participant or group of Participants setting forth, for each
Performance Period, the Bonus Measures, Achievement Percentages or other
information applicable to the Participant entitled to the Bonus, either in the
form of Appendix A, B or C, or in any other form as may be appropriate.
 
7.           “Change of Control” means (i) a sale of substantially all of the
assets of the Corporation to a person or entity that is not an Affiliate of the
Corporation; (ii) any sale in a single transaction or in a series of related and
substantially similar contemporaneous transactions of the issued and outstanding
securities of the Corporation representing 50% or more of the total
 


First Amended & Restated Incentive Bonus Plan 
Austin_1 592601v4 47080-9
 
 

--------------------------------------------------------------------------------

 

number of shares of the Corporation then outstanding to any person or entity
that is not an Affiliate of the selling stockholders; or (iii) any merger,
consolidation or reorganization of the Corporation with or into one or more
entities that are not Affiliates of the Corporation, as a result of which less
than 50% of the outstanding voting securities, partnership interests or
membership interests of the surviving or resulting entity are owned by the
holders of the Corporation’s securities (or their Affiliates) immediately prior
to such merger, consolidation or reorganization.  A "Change of Control" also
includes any for the foregoing events with respect to an Affiliate, but only if
the Participant will no longer be employed by the Corporation or any of its
Affiliates following the Affiliate's Change of Control.  However, the issuance
of securities by the Corporation or by an Affiliate in an acquisition by the
Corporation or by any of its Affiliates of another business shall not constitute
a Change of Control.
 
8.           “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations under the Code.
 
9.           “Committee” means the Compensation Committee of the Board of
Directors.  The Committee shall be comprised of not less than the number of
directors required to satisfy the requirements of Code Section 162(m), the
Securities Act of 1933, and the rules and regulations of NASDAQ or any exchange
on which the Corporation’s shares may be traded.  In addition, the Committee
shall be composed solely of “outside directors” within the meaning of Code
Section 162(m).
 
10.           “High Performance Percentage” means the percentage used in the
calculation of a Participant’s Bonus if the high performance Metrics Hurdles set
forth in the applicable Bonus Calculation Statement are met.
 
11.           “Maximum Percentage” means the highest percentage of a
Participant’s Base Salary payable to the Participant as a Bonus.
 
12.           “Metrics” means the criteria against which the Committee or the
Chief Executive Officer, as applicable, decides to measure performance.  Without
limitation, the Metrics may include:
 
A.           Consolidated Earnings Per Share – Consolidated Earnings per Share
shall be determined in accordance with the reviewed or, if available, the
audited consolidated financial statements for the applicable Performance Period.
 
B.           Segment Profit Contribution ("Contribution") – Earnings of a
Segment after depreciation and amortization but before allocation of bonuses
under this Plan, corporate overhead, interest and taxes, determined in
accordance with the reviewed or, if available, the audited consolidated
financial statements for the applicable Performance Period.  Contribution may
also be calculated and utilized as a Metric for business units within a
Segment.  Contribution will not apply as a Metric for Participants serving in
Corporate functions.
 
C.           Safety - The Total Recordable Incidents per 200,000 hours worked
(“TRIR”) (as defined by the United States Department of Labor’s Occupational
Health and Safety Administration) during the applicable Performance Period.  Any
lost time or days away from work cases that occur within a Segment or its
business unit will result in that Segment or business unit failing to meet the
threshold level for Safety for the Performance Period.   Any fatality that
occurs within the Corporation and its Affiliates will result in all Participants
failing to meet the threshold level for Safety for the Performance Period.
 

First Amended & Restated Incentive Bonus Plan 
Austin_1 592601v4 47080-9
 
Page 2

--------------------------------------------------------------------------------

 

 
D.           Days Sales Outstanding (“DSO”) - The number of days within which
the Corporation or the applicable Segment or business unit collects amounts due
for work performed on average, whether or not the customer has received an
invoice, as computed by the Corporation in accordance with its standard
accounting practice.   Month ending DSO’s for the six months of each Performance
Period will be mathematically averaged to arrive at the DSO value to be utilized
in the Bonus calculation.
 
E.           Gross Profit Increase ("GPI") – The amount of the increase in Gross
Profit produced during the Performance Period by the applicable Segment,
division or other designated group as compared to gross profits in the same
prior-year period.
 
F.           Gross Profit (“GP”) – The amount of Gross Profit produced during
the Performance Period by the applicable Segment, division or other designated
group.
 
Metrics which are based on financial performance shall be adjusted as
appropriate, in the opinion of the Committee or the Chief Executive Officer, as
applicable, to account for any change in the accounting principles used by the
Corporation.
 
13.           “Metrics Hurdles” means the assigned threshold, target and high
performance criteria that correspond with each Metric against which performance
may be measured.
 
14.           “Metrics Weighting” means the percentage allocation of a
Participant’s potential Bonus among Metrics (e.g., Net Income, Safety, or other
Metrics that may be established pursuant to this Plan).
 
15.           “Payout” means the actual payment of a Bonus earned by a
Participant.
 
16.           “Performance Period” means the period from January 1 of each year
to June 30 of that year, and the period from July 1 of each year to December 31
of that year, or any other period specified by the Committee during which the
Metrics are to be measured.
 
17.           “Required Payment Date” means the date on which a Payout is
required to be made, as provided in Section IV.8.B.
 
18.           “Segment” means one of the four operating segments designated by
the Corporation for financial and SEC reporting purposes, as modified from time
to time by the Corporation.
 
19.           “Senior Management Team” means the Chief Executive Officer, the
Chief Operating Officer, if any, the Chief Financial Officer, the Chief
Governance Officer, any Segment President, and any Senior Vice-President of the
Corporation.
 
20.           “Target Percentage” means the percentage used in the calculation
of a Participant’s Bonus if the target Metrics Hurdles set forth in the
applicable Bonus Calculation Statement are met.
 

First Amended & Restated Incentive Bonus Plan
Austin_1 592601v4 47080-9
  Page 3
 

--------------------------------------------------------------------------------

 



21.           “Threshold Percentage” means the percentage used in the
calculation of a Participant’s Bonus if the threshold Metrics Hurdles set forth
in the applicable Bonus Calculation Statement are met.
 
SECTION III
ADMINISTRATION
 
The Plan shall be administered by the Committee.  Subject to the provisions of
the Plan, and except as expressly provided in a particular Bonus Calculation
Statement, the Committee shall have exclusive authority to interpret the Plan,
to adopt, amend and rescind rules and regulations relating to the Plan and to
make all other determinations that the Committee believes are necessary or
advisable in connection with the administration of the Plan.  The determinations
of the Committee pursuant to this authority shall be conclusive.
 
SECTION IV
OPERATION OF INCENTIVE PLAN
 
1.           Determination of Bonus Measures.  Prior to the beginning of each
Performance Period (except for the first Performance Period), or as soon after
the beginning of the Performance Period as practical:
 
A.           The Committee shall determine the Bonus Measures applicable to the
Corporation’s Chief Executive Officer, Chief Financial Officer, and Chief
Operating Officer, if any.  The Committee may not delegate this task.  Bonuses
to the Chief Executive Officer, the Chief Financial Officer and any other
“covered employees” as defined in Section 162(m) of the Code, shall comply with
the requirements of Section 162(m) for the payments to be deductible.
 
B.           The Chief Executive Officer, or his designee, shall determine the
Bonus Measures for each other Participant.
 
2.           Bonus Calculation Formula.  Subject to Section IV.6.A, the Bonus
Calculation Formula for each Participant shall be set forth in the applicable
Bonus Calculation Schedule and attached as an Appendix to this Plan.
 
3.           Restatement of Financial Statements.
 
A.           If the Corporation awards a Bonus to a Participant entitled to a
Bonus under Appendix B and the Bonus is based on financial statements that are
later restated, the amount of the Bonus shall be adjusted to reflect the
restated financial statements.  Specifically, either the Corporation shall pay
(on the applicable Payout Date or on the earliest practical date after the
applicable Payout Date) any additional Payout owing to the Participant based on
the restated financial statements; or (ii) the Participant shall refund any
overpayment of Payouts that the Participant received from the Corporation.  Any
refund shall be made within 30 days of the date the Corporation gives the
Participant written notice that the restated financial statements have been
filed with the Securities and Exchange Commission.  The notice shall be deemed
given five days following the deposit by the Corporation in the United States
mail, postage paid, addressed to the Participant at his last address shown in
the Corporation's books and records or to a more recent address if the
Participant has given the Corporation written notice of the more recent address.


First Amended & Restated Incentive Bonus Plan
Austin_1 592601v4 47080-9
  Page 4
 

--------------------------------------------------------------------------------

 

B.           Unless otherwise expressly provided in an Appendix, this provision
is not applicable to Participants who are eligible to receive Bonuses under an
Appendix other than Appendix B.
 
4.           Maximum Bonus Payable.
 
A.           The Committee may, in its sole discretion, establish a maximum
amount of aggregate Bonuses to be awarded under this Plan, or a maximum amount
to be awarded to any group of Participants, expressed either as a percentage of
a financial measure, such as Consolidated Earnings Per Share or Contribution, an
absolute dollar amount, or in any other manner.
 
B.           Unless otherwise expressly provided in a Bonus Calculation
Statement to the contrary, Participants may not be granted a Bonus that exceeds
the following amounts:
 
(i)           For members of the Senior Management Team, 75% of the
Participant's Base Salary; and
 
(ii)          For all other Participants, 60% of the Participant's Base Salary.
 
C.           Bonus Calculation Statement.
 
(i)           The Corporation shall provide each Participant with a copy of a
Bonus Calculation Statement applicable to that Participant and, in the case of a
Participant’s first participation in this Plan, a copy of the Plan.  The
Corporation shall provide each Participant with a copy of an amended Plan if the
amended Plan materially impacts the rights of that Participant.
 
(ii)          If a Participant does not receive a Bonus Calculation Statement or
written notice that he is not eligible for a Bonus within 90 days of the
commencement of a Performance Period, his Bonus shall be calculated in the same
manner as it was calculated in the prior Performance Period.
 
(iii)         Except to the extent the information is required by law to be
disclosed, or as necessitated by Section IV.3, no Participant shall be entitled
to review the Bonus Calculation Statement applicable to any other Participant.
 
D.           Modification of Bonus Measures.  The Committee and the Chief
Executive Officer, as applicable, may add, delete or amend the Bonus Measures
that it is responsible for establishing, but no addition, deletion or amendment
shall be effective as to a past Performance Period or the then-current
Performance Period.
 
5.           Establishment of New Incentive Plans.  The Committee may, in its
sole discretion, and after consulting with management of the Corporation,
establish new incentive plans for the Chief Executive Officer, the Chief
Financial Officer and the Chief Operating Officer and, following notice to the
Committee, the Chief Executive Officer may establish new incentive plans for any
other Participants.
 

First Amended & Restated Incentive Bonus Plan 
Austin_1 592601v4 47080-9
  Page 5
 

--------------------------------------------------------------------------------

 



6.           No Guarantee of Payment.
 
A.           Notwithstanding anything in this Plan to the contrary, this Plan
does not constitute an inducement or consideration for the employment of any
Participant, nor is it a contract between the Corporation or any Affiliate, and
any Participant.  Unless expressly provided otherwise in a Bonus Calculation
Statement, the fact that an individual is a Participant does not guarantee that
he will receive a Bonus.  The Corporation may determine that, even if Bonus
Measures are met, for reasons related to a particular Participant's individual
performance, the Participant should not be entitled to a Bonus.  The Corporation
must give the Participant written notice of any such determination within 90
days following the last day of the applicable Performance Period.
 
B.           Unless otherwise determined by the Committee, no Payout shall be
made to a Participant unless the Participant is employed on a regular, full-time
basis on the Required Payment Date.  However, if the Participant dies or becomes
disabled prior to the end of a Performance Period, the Corporation may, in the
sole discretion of the Committee, pay the Participant or his estate an amount
equal to the product of (x) the Bonus that the Committee determines that the
Participant would have earned for the applicable Performance Period had the
Participant continued in the employ of the Corporation for the entire
Performance Period, and (y) a fraction, the numerator of which is the number of
days elapsed from the commencement of the applicable Performance Period through
the Participant’s termination of employment by death or disability, and the
denominator of which is the total number of days in the applicable Performance
Period.
 
7.           Compliance with Applicable Law.  Bonuses shall be subject to
applicable federal, state and local law.  Without limitation, the Corporation
shall withhold all amounts required to be withheld by foreign, federal or state
laws, as well as all amounts withheld in accordance with the Corporation’s
payroll practices.
 
8.           Mode and Timing of Payment.
 
A.           Unless otherwise specifically provided in a Bonus Calculation
Statement, Bonuses shall be paid in cash.
 
B.           Payouts shall be made on the following dates, each of which is a
Required Payment Date:
 
(i)           For Performance Periods ending June 30, Payouts shall be made in
two equal installments, the first of which shall be made in the first week of
October in that year and the second of which shall be made in the first week of
January in the following year.  For illustrative purposes, a Payout for the
Performance Period ending on June 30, 2009 shall be paid in two equal
installments, one of which shall be in the first week of October 2009, and the
other one of which shall be in the first week of January 2010.
 
(ii)           For Performance Periods ending December 31, Payouts shall be made
in two equal installments, the first of which shall be made in the first week of
March of the following year, and the second of which shall be made in the first
week of July of the following year.  For illustrative purposes, Payouts for the
period ending December 31, 2009 shall be paid in two equal installments, one of
which shall be in the first week of March 2010, and the other one of which shall
be in the first week of July 2010.
 

First Amended & Restated Incentive Bonus Plan 
Austin_1 592601v4 47080-9
Page 6
 

--------------------------------------------------------------------------------

 



C.           Notwithstanding Sections 8.B(i) and 8.B(ii), (i) if it is
administratively impractical to make a Payout by the Required Payment Date and
such impracticability was not foreseeable at the time the Participant obtained a
legally binding right to the Payout, the Payout may be made following the
Required Payment Date but must be made as soon as administratively practical;
and (ii) if making the Payout by the Required Payment Date would jeopardize the
ability of the Corporation to continue as a going concern, the Payout may be
made after the Required Payment Date as long as it is made as soon as it would
not have such effect.  If the provisions of this Section IV.8.C are applicable,
but the Corporation can make a partial payment in compliance with these
provisions, it may do so as long as the payment is made pro rata as to Payouts
then due to all Participants.
 
SECTION V
CHANGE OF CONTROL
 
Unless otherwise determined by the Committee prior to a Change of Control, if a
Change of Control occurs, the following provisions shall be applicable:
 
1.           The then-current Performance Period will terminate immediately
prior to the Change of Control and the total Bonuses payable will be the amount
payable assuming attainment for the applicable Participant of the Maximum
Metrics Hurdles or the maximum bonus otherwise payable under a particular
Appendix, multiplied by a fraction, the numerator of which is the number of days
that have elapsed during the Performance Period up to and including the date on
which the Change of Control occurs, and the denominator of which is the total
number of days in the Performance Period.  All amounts so determined shall be
paid on the date of the Change of Control.
 
2.           Except for the payment provisions set forth in Sections IV.8.B and
V.1, this Plan and each Bonus Calculation Statement will automatically terminate
on a Change of Control unless expressly determined otherwise by the Committee in
its sole discretion.
 
SECTION VI
APPLICABILITY OF CODE SECTION 409A
 
If any compensation or benefits provided by this Plan may result in the
application of Section 409A of the Code, the Committee may, in its sole
discretion, with respect to any Participant: (A) modify this Plan in the least
restrictive manner necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of Section 409A or in
order to comply with the provisions of Section 409A, other applicable provisions
of the Code, and any rules, regulations or other regulatory guidance issued
under such provisions and with as little diminution in the value of the Bonuses
to the Participants as practical; (B) elect to pay an amount in addition to the
amount otherwise due, to cover excise taxes that may be due under Section 409A;
or (C) make one or more of the Payouts as provided by this Plan, without
modification.
 

First Amended & Restated Incentive Bonus Plan
Austin_1 592601v4 47080-9
  Page 7
 

--------------------------------------------------------------------------------

 



SECTION VII
GENERAL PROVISIONS
 
1.           No Third Party Beneficiaries.  The establishment of this Plan shall
not confer upon any Participant any legal or equitable right against the
Corporation or any Affiliate, except as expressly provided in this Plan.  There
are no third party beneficiaries to this Plan.
 
2.           Employee at Will.  Unless a Participant has a written agreement
signed by a duly authorized officer of the Corporation or its Affiliates
providing otherwise, the Participant is an employee at-will and either he or the
Corporation may terminate his employment with or without notice and with or
without cause at any time.
 
3.           Governing Law; Venue.  This Plan and all disputes related to this
Plan shall be governed by the laws of the State of Texas without regard to
principles of conflicts or choice of law which direct the application of the
laws of a different state.  Venue for any dispute relating to this Plan shall be
exclusively in Harris County, Texas.
 
4.           Waiver of Jury Trial and of Certain Damages.  EACH PARTICIPANT
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS PLAN.  NEITHER THE
CORPORATION NOR ANY PARTICIPANT SHALL BE ENTITLED TO CONSEQUENTIAL OR PUNITIVE
DAMAGES OR ANY OTHER ENTITLEMENT FROM THE OTHER.
 
5.           Severability.  This Plan is intended to comply in all aspects with
applicable laws and regulations.  If any provision of this Plan is held by final
judgment of a court of competent jurisdiction to be invalid, illegal or
unenforceable, the invalid, illegal or unenforceable provision shall be severed
from the remainder of this Plan, and the remainder of this Plan shall be
enforced.  In addition, the invalid, illegal or unenforceable provision shall be
deemed to be automatically modified, and, as so modified, shall be included in
this Plan, the modification being made to the minimum extent necessary to render
the provision valid, legal and enforceable.  Notwithstanding the foregoing,
however, if the severed or modified provision concerns all or a portion of the
essential consideration to be delivered under this Plan by one party to the
other, the remaining provisions of this Plan shall also be modified to the
extent necessary to equitably adjust the parties’ respective rights and
obligations hereunder.
 
6.          Unsecured Plan.  This Plan is an unfunded and unsecured compensation
arrangement.  It is not governed by the Employee’s Retirement and Income
Security Act of 1974.  Neither this Plan nor any Bonus Calculation Statement or
Bonus shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Corporation and a Participant or
any other person.  To the extent that any person acquires a right to receive a
Bonus under this Plan, that right shall be no greater than the right of any
unsecured general creditor of the Corporation.
 
7.           No Assignment of Rights Under Plan.  Until paid to a Participant,
neither Bonuses nor any contingent or actual right, if any, to receive a Payout
may be assigned, transferred or hypothecated without the prior written consent
of the Committee, in its sole discretion.  Any attempt by a Participant to
assign his Bonus or his rights under this Plan without the prior written consent
of the Committee shall be void ab initio.
 

First Amended & Restated Incentive Bonus Plan 
Austin_1 592601v4 47080-9
  Page 8 
 

--------------------------------------------------------------------------------

 


 
8.          Modification or Termination of Plan.  Unless otherwise expressly
provided in a specific Bonus Calculation Statement, the Committee may, without
the consent of any Participant, modify or terminate this Plan as to any future
Performance Period.  Any such action may be taken without the approval of the
Corporation’s stockholders unless stockholder approval is required by applicable
law or the rules of any stock exchange on which the Corporation’s shares are
traded.  Termination or modification of this Plan shall not apply to the
then-current Performance Period, and all Payouts from Bonuses earned during the
then-current Performance Period shall continue to be subject to the terms of
this Plan, notwithstanding its modification or termination.
 
9.           No Waiver.  No term or provision of this Plan may be waived unless
the waiver is in writing and signed by the party against whom it is sought to be
enforced.  No failure on the part of any party to exercise and no delay in
exercising, any right, power, or remedy under this Plan shall operate as a
waiver, nor shall any single or partial exercise of any right under this Plan
preclude any other or further exercise of that right or the exercise of any
other right.
 
10.         Construction.  Whenever used in this Plan, the singular number will
include the plural, and the plural number will include the singular, and
pronouns in the masculine, feminine, or neuter gender will include each other
gender, as the identity of the antecedent may require.  Headings are used for
convenience only, and are not to be given substantive effect.  All references to
section numbers are references to sections of this Plan, unless otherwise
specifically indicated.  The Appendices are incorporated in this Plan as if set
forth herein in full.  The provisions of this Plan shall not be construed
strictly against the Corporation, but shall be interpreted in accordance with
its intention, as determined by the Committee.
 
11.           Supersedure.  This Plan supersedes all of the currently effective
bonus plans of the Corporation unless the Corporation has delivered written
notice to the contrary to the person entitled to benefits under such other bonus
plans.  However, this Plan does not supersede any other agreements between the
Corporation and any Participant, including, without limitation, any stock option
or other equity compensation agreements, and the portions of any agreements
relating to protection of the Corporation’s confidential and proprietary
information, non-competition, non-disparagement or non-solicitation.
 
Adopted by the Compensation Committee of ENGlobal Corporation as of March 2,
2010.
 
                 ENGLOBAL CORPORATION
                 COMPENSATION COMMITTEE






                 By:   /s/  David C. Roussel                   
                                                                 
                David C. Roussel, Chairman

First Amended & Restated Incentive Bonus Plan  
Austin_1 592601v4 47080-9
  Page 9 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
The form of the Bonus Calculation Statement for Appendix A Participants shall be
as follows, subject to appropriate modifications as the Corporation determines
appropriate:
 




Segment/Division/Corporation/Function/Etc.
     
Performance Period
     
Participant
     
Maximum Percentage
     
Metrics
 



Bonus Calculation:







First Amended & Restated Incentive Bonus Plan
Austin_1 592601v4 47080-9
APPENDIX A
 

--------------------------------------------------------------------------------

 

APPENDIX B-1
 
BONUS CALCULATION FOR SENIOR MANAGEMENT
TEAM AND OTHER DESIGNATED EMPLOYEES
 


 
Corporate Function:
[Member of Senior Management Team or other designated employees**]
   
Performance Period:
January 1, 2010 to June 30, 2010
   
Participant:
[insert name]
   
Maximum Percentage
[Insert percentage]
   
Metrics
Consolidated Earnings Per Share, Segment Contribution, Segment Safety, Segment
Average DSO
       



**Employees entitled to a Bonus under Appendix B are not entitled to a Bonus
under any other portion of this Plan.


Bonus Calculation:
 
(i) For each Metric, the Metrics Hurdles shall be applied to the actual
performance of the Corporation to determine the level of achievement;
 
(ii) The Achievement Percentage for each Metric shall be multiplied by the
applicable Metrics Weighting percentage, with the resulting weighted achievement
for all Metrics then added together; and
 
(iii) The amount determined in (ii) shall be multiplied by the Maximum
Percentage for the applicable Participant’s Bonus.  The percentage amount so
calculated shall be multiplied by the Participants Base Salary for the
Performance Period to determine the total amount of the Bonus for the
Participant.  A sample calculation is attached as Appendix B-1.
 

First Amended & Restated Incentive Bonus Plan                           
Austin_1 592601v4 47080-9
  APPENDIX B-1
 

--------------------------------------------------------------------------------

 



 


 

 
Metrics Hurdles
Metric
Weighting
Threshold
Target
High Performance
         
1.  Consolidated Earnings Per Share
25%
$
per share
$
per share
$
per share
2.  Segment Contribution
 
40%
$
$
$
3.  Segment Safety (TRIR) w/No Segment Lost Time Recordables
10%
<0.4
<0.3
<0.2
4.  Segment Average DSO
(Days Sales Outstanding)
25%
65 days
60 days
55 days





Achievement Percentages:
     
Threshold Percentage:
60%
   
Target Percentage:
80%
   
High Performance Percentage:
100%
   







Approved:


Signature:                                                     


Title:                                                              



 

First Amended & Restated  Incentive Bonus Plan               
Austin_1 592601v4 47080-9
  APPENDIX B-1
 

--------------------------------------------------------------------------------

 

APPENDIX B-2
 
EXAMPLE OF APPENDIX B BONUS CALCULATION
 
John Smith is an Operational Vice President in the Engineering Segment and not a
member of the Senior Management Team.  John Smith’s Maximum Percentage Bonus is
30%.  The following Bonus Measures for the Performance Period have been
established for calculation of his Bonus:
 

 
Metrics Hurdles
Metric
Weighting
Threshold
Target
High
Performance
         
1.  Consolidated Earnings Per Share
25%
$0.15
per share
$0.20
per share
$0.25
per share
2.  Segment Contribution
 
40%
$4.0M
$4.5M
$5.0M
3.  Segment Safety (TRIR)
 
10%
<0.4
<0.3
<0.2
4.  Segment Average DSO
(Days Sales Outstanding)
25%
65 days
60 days
55 days

The following Achievement Percentages have been established for calculation of
his Bonus:
 
Threshold Percentage:
60%
Target Percentage:
80%
High Performance Percentage:
100%
   

John’s business Segment and the Corporation have performed as follows:
 
Metric
Actual Performance
Level of Achievement
     
Consolidated EPS
$0.21
Target
Segment Contribution
$4,600,000
Target
Segment Safety (TRIR)
0.15
High Performance
Segment Average DSO
73 days
Below Threshold



Mr. Smith’s Bonus calculation as a percent of his Base Salary is as follows:
 
Metric
Metric Weighting Percentage
 
Achievement Percentage
 
Weighted
Achieved
Percentages
 
 
Totals
             
Consolidated Net Income
25%
X
80%
=
20%
 
Segment Contribution
40%
X
80%
=
32%
 
Segment Safety (TRIR)
10%
X
100%
=
10%
 
Segment Average DSO
25%
X
0%
=
0%
 
A.  Percent of Maximum Bonus Achieved
         
62.0%
             
B.  Participant’s Maximum Bonus
         
30.0%
Bonus percent of Base Salary (A x B)
         
18.6%


First Amended & Restated Incentive Bonus
Plan                                            
Austin_1 592601v4 47080-9
  APPENDIX B-2
 

--------------------------------------------------------------------------------

 

APPENDIX C
BONUS MEASURES FOR
ENGINEERING IN-PLANT DIVISION


Unit:
Engineering In-Plant
   
Performance Period:
January 1, 2010 to June 30, 2010
   
Participant:
[insert name]
   
Metric:
Gross Profit Increase,* not including gross profit resulting from the transfer
of in-plant or seconded personnel from an affiliated business unit to the
In-Plant business unit of the Corporation
   
Maximum Bonus Pool
An aggregate of 20% of the Gross Profit Increase for all Appendix C Participants
   
Maximum Percentage for Participant
___% of Base Salary
   
Determination of Bonus Amount
The President of the Engineering segment, with the written approval of the Chief
Executive Officer of the Corporation, will determine the amount of the available
Bonus pool to be awarded to any Participant.  No Participant is guaranteed to
receive a Bonus.
   



*Gross Profit Increase means the amount of the increase in Gross Profit produced
by the Engineering In-Plant Division for the Performance Period as compared to
the same prior-year period.


Approved:


Signature:                                                    


Title:                                                             

First Amended & Restated Incentive Bonus Plan                              
Austin_1 592601v4 47080-9
  APPENDIX C
 

--------------------------------------------------------------------------------

 
